UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT


                                        No. 99-11085
                                      Summary Calendar


SOUTHEAST INVESTMENTS, INC.,
a Louisiana corporation,
                                                                             Plaintiff-Appellant,
                                               versus
LEONA CLADE; CLADE ENTERPRISES,
INC., a Texas corporation,
                                                                         Defendants-Appellees.



                      Appeal from the United States District Court
                          for the Northern District of Texas
                                   3-97-CV-1799-L
                                          April 3, 2000
Before POLITZ, SMITH, and WIENER, Circuit Judges
PER CURIAM:*
       Southeast Investment, Inc., appeals an adverse sua sponte summary judgment
in its action on a promissory note against Leona Clade and Clade Enterprises, Inc.
Having reviewed the record and briefs of the parties, and finding no reversible
error, and essentially on the basis of the undisputed facts and authorities cited and
analyzed in the Memorandum Opinion and Order of the district court signed and
filed on July 7, 1999, and in its Order signed and filed on August 31, 1999, the
judgment appealed is AFFIRMED.


        *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.